DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see those filed 9/16/22, with respect to the rejection(s) of claims 1-25 have been fully considered and are not persuasive.  
The applicant’s arguments are as follows: Regarding claim 1, the applicant argues that “neither Nuzzo nor supporting references disclose or suggest modulating cytokine activity.” The applicant states that, “cytokine activity refers to the immunoregulatory and other functions of cytokines, while the secretion of cytokine is an activity performed [by] the cell.” The applicant further alleges that Yaroslavsky, “teaches the application of radiation to alter the cell activity,” and “influenc[ing] the cellular function of secreting cytokines,” but does not “disclose or suggest a method of modulating cytokine activity.” (p 6).
The examiner respectfully disagrees with the applicant’s assertion. The applicant has stated examples of “various activities of cytokines,” as including “cytokine expression, for example protein expression of cytokines and/or proteins that regulate cytokine activity.” This is essentially what Yaroslavsky has disclosed; Yaroslavsky has disclosed “modulating cytokine secretion,” [0199]. Secretion of cytokines is a result of the biochemical pathway of gene expression and up- and down-regulation of genes and proteins, a pathway comprising “protein expression of cytokines,” which is influenced by the activity of “proteins that regulate cytokine activity,” as stated in the applicant’s Specification, and cited in the applicant’s Remarks (p 6). Thus, Yaroslavsky’s disclosure of modulating cytokine secretion is substantially equivalent to modulating cytokine activity. 
Regarding claim 23, the applicant states that Nuzzo in view of Yaroslavsky in view of Vukelic do not disclose or suggest claim 23, for analogous reasons as were discussed for claim 1 (p 7). The examiner refers to the response to the arguments made with regards to claim 1 above, which also applies to claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzo (Valeria Nuzzo. Mechanisms of femtosecond laser-cornea interaction in keratoplasty. Physics [physics]. Ecole Polytechnique X, 2008. English. fpastel-00005010f), further in view of Yaroslavksy (US 20070213792 A1), further in view of Vukelic (Yizang Guo, Chao Wang, Nicola Celi, Sinisa Vukelic, "Femtosecond laser collagen cross-linking without traditional photosensitizers," Proc. SPIE 9321, Optical Interactions with Tissue and Cells XXVI, 932103 (5 March 2015); https://doi.org/10.1117/12.2079608). 
Regarding claim 1, Nuzzo, which discloses femtosecond laser-cornea interactions and thus exists in the applicant’s field of endeavor, discloses a means of controlling a light source to apply light energy pulses to corneal tissue, wherein the light energy pulses ionize water molecules within the treated corneal layer to generate reactive oxygen species makes this linkage, stating, “Below the threshold for optical breakdown, low density plasma are generated. They likely produce chemical effects, which alter the tissue: changes of the water molecules may liberate reactive oxygen species which can affect organic molecules. A chemical analysis of the gas bubbles content induced by fs laser plasma formation was performed by Heisterkamp et al. [43] and photodissociation of water molecules was observed.” (see p.42 of Nuzzo). Nuzzo discloses cell and tissue damage (“self-focusing effects may permanently damage the tissue,” see p 45), which is known to be associated with cytokine release (as supported by a Merriam-Webster’s definition of a cytokine as, “any of a class of immunoregulatory proteins (such as interleukin or interferon) that are secreted by cells especially of the immune system [which mediate] inflammation.”). 
While, per this definition, the tissue damage disclosed by Nuzzo would suggest cytokine release following the treatment of Nuzzo, Nuzzo does not explicitly state that cytokine release occurs following treatment However, Yaroslavsky, which teaches a method of treating the cornea and thus exists in the applicant’s field of endeavor, explicitly teaches modulation of cytokine activity ([0188; 0199]).. It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Nuzzo with the modulation of cytokine activity as disclosed by Yaroslavksy in order to facilitate cytokine-modulated prevention of tissue inflammation and fibrosis. 
Further regarding avoidance of alteration to corneal curvature, Nuzzo in view of Yaroslavsky does not explicitly state this – that is, Nuzzo and Yaroslavsky do suggest changes to corneal curvature. However, Vucelic, which discloses corneal treatment and thus exists in the applicant’s field of endeavor, does disclose inducing subtle chemical changes in the cornea without necessarily inducing macrostructural changes. Thus, Vucelin teaches corneal treatment without treating keratoconus (“Raman spectroscopy was utilized to study subtle changes in the chemical composition of treated cornea,” see Abstract, however rather than curvature, it was strength that was quantified, see study’s conclusion, “Inflation tests of half-treated corneas have shown significant increase of strength of the treated part of the corneal tissue.”) Vucelic further states wherein, “It is hypothesized that nonlinear ionization induced within and in the vicinity of the focal volume could produce singlet oxygen, which aims at histidine side chains as primary target in pursuit of formation of CXLs,” (see Conclusion). It would be obvious to one of ordinary skill in the art to incorporate the insight of Vucelic into the method of Nuzzo in view of Yaroslavsky, such that the cornea is strengthened while undesirable structural changes are minimized, ultimately minimizing risk to a patient’s post-operative outcome.
Regarding claim 2, Nuzzo discloses wherein the light source is a laser (see Abstract, “the femtosecond laser-tissue interaction in order to define optimal conditions for performing keratoplasty of pathological corneas”). 

Regarding claim 3, Nuzzo discloses femtosecond lasers (see Abstract, “the femtosecond laser-tissue interaction in order to define optimal conditions for performing keratoplasty of pathological corneas”). 

Regarding claim 4, Nuzzo discloses wherein the light energy pulses have an average power output between about 10 mW and about 100 mW, stating a critical power of self-focusing to be 10.2 mW (see p. 89, top of page). 
Regarding claim 5, Nuzzo discloses wherein the light energy pulses have a pulse energy between about 0.1 nJ and about I pJ, stating, “All systems incorporate a diode-pumped femtosecond laser (solid-state or fiber laser in the case of the VisuMax). They deliver pulses at an energy of a few µJ and a few nJ in the case of the Da Vinci, in the near-infrared wavelength range, with a duration between 400 and 800 fs” (see p 31). 
Regarding claim 6, Nuzzo discloses wherein the light energy pulses have a wavelength between about 200 nm and about 1600 nm, stating, “It delivers pulses with a sub-100 fs duration, at a repetition rate of 80 MHz, a central wavelength of 805 nm” (see p 28). 
Regarding claim 7, Nuzzo discloses wherein the light energy pulses have a wavelength that is not significantly absorbed by amino acids in collagen, stating a wavelength of 800 nm (see p 28); merely for reference, scientific literature indicates that amino acids commonly absorb light significantly at 200-300nm (see Prasad, Saumya et al. “Near UV-Visible electronic absorption originating from charged amino acids in a monomeric protein.” Chemical science vol. 8,8 (2017): 5416-5433. doi:10.1039/c7sc00880e ).

Regarding claim 8, Nuzzo discloses induced changes in tissue (“Below the threshold for optical breakdown, low density plasma are generated. They likely produce chemical effects, which alter the tissue,” p. 42), but does not explicitly disclose cytokines. However, Yaroslavsky teaches wherein the modulated cytokine activity ([0188]) includes one or more selected from the group consisting of: expression (“inhibition of cytokine expression…reduces inflammation” [0167]) and signaling ([0199] discloses a signaling pathway by means of which cytokine secretion can reduce scar formation and fibrosis). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Nuzzo with the modulation of cytokine activity as disclosed by Yaroslavksy, as cytokine-modulated signaling and expression pathways can prevent scar formation and tissue fibrosis.

Regarding claim 9, Nuzzo states a method of inducing changes in tissue (““Below the threshold for optical breakdown, low density plasma are generated. They likely produce chemical effects, which alter the tissue,” p. 42) but does not state protein expression; however, Yaroslavsky teaches wherein the expression comprises protein expression ([0167] discloses the downregulation of a protein expression pathway, a downregulation which reduces inflammation). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Nuzzo with the protein expression pathways as disclosed by Yaroslavsky, as modulating these pathways can reduce inflammation.
Regarding claim 10, Nuzzo teaches a method but does not state inflammatory signaling. Yaroslavsky teaches wherein the signaling comprises inflammatory signaling ([0167]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Nuzzo with the inflammatory signaling pathways as disclosed by Yaroslavsky, as modulating these pathways can reduce inflammation, tissue damage and pain.
Regarding claim 11, Nuzzo teaches a method but does not state cytokine activity. However, Yaroslavksy teaches wherein the signaling modulates cytokine activity of one or more types of cells ([0199; 0165-0167]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Nuzzo with the modulation of cytokine activity as disclosed by Yaroslavksy in order to facilitate cytokine-modulated prevention of tissue fibrosis.
Regarding claim 12, Nuzzo teaches a method and states the corneal stroma as well as the keratocytes located therein (see p. 9, “which are elongated cells laying between stromal lamellae and parallel to the corneal surface. Keratocytes are thought to contribute to the stability of the corneal shape and regular organization”). 
 Regarding claim 13, Nuzzo teaches a method of modulating tissue activity (““Below the threshold for optical breakdown, low density plasma are generated. They likely produce chemical effects, which alter the tissue,” p. 42) but does not state cytokines. However, Yaroslavsky teaches wherein the cytokine is selected from the group consisting of: a chemokine, an interferon, an interleukin, a lymphokine, and a tumor necrosis factor ([0199]; [0165-0167]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Nuzzo with the modulation of cytokine activity as disclosed by Yaroslavksy in order to facilitate cytokine-modulated prevention of tissue fibrosis.
Regarding claim 14, Nuzzo teaches a method of modulating tissue activity but does not state interleukins. Yaroslavsky teaches wherein the interleukin includes one or more selected from the group consisting of: interleukin 1 and interleukin 2 ([0199].  It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Nuzzo with the modulation of interleukin activity as disclosed by Yaroslavksy in order to facilitate cytokine-modulated prevention of tissue fibrosis.

Regarding claims 15 and 16, Nuzzo discloses wherein the method is performed for prophylactic purposes as part of a surgical corrective procedure including LASIK, stating, “…the most common technique for correcting ametropia is called LASIK (laser in situ keratomileusis).” (see pg. 1). 

Regarding claim 17, Nuzzo discloses a system for treating a cornea, the system comprising: a light source configured to project light energy pulses onto at least a portion of a cornea; and a controller programmed to control the light source, stating, “The output power [of the laser] is varied by a computer-controlled attenuator. It has similar characteristics to the clinical laser, however, our set-up allows more flexibility what the experimental geometry and the parameters are concerned.” (see pg. 58). 

Regarding claim 18, Nuzzo discloses further comprising: an imaging device configured to image the cornea, stating “The feasibility of a simultaneous multichannel nonlinear imaging was proved by Gauderon et al. [33], who combined TPE and SHG microscopy. Reflection TPE and transmission SHG images of the same area of a biological specimen were obtained simultaneously in time with a resolution for both close to the theoretical Rayleigh criterion.” (see p. 54). 

Regarding claim 19, Nuzzo discloses imaging generally, however does not disclose topographic imaging per se. Vukelic discloses this wherein the imaging device is further configured to perform one or more techniques topographic imaging., stating, “Figure 4 shows deformation maps of porcine cornea at various pressures during the inflation test. Each image frame corresponds to one timestep during the multicycle loading regimen. The deformation shown is along the z-axis, which coincides with the optic axis of the cornea.” (see Results and Discussion section). 

Regarding claim 20, Nuzzo discloses a system for adapting a laser system for treating a cornea, the system comprising: laser modification optics adapted and configured to adjust laser output of the laser system; and a controller programmed to control the laser modification optics as the light source, stating, “The output power is varied by a computer controlled attenuator. It has similar characteristics to the clinical laser, however, our set-up allows more flexibility what the experimental geometry and the parameters are concerned.” (see p. 58).

Regarding claim 21, Nuzzo discloses imaging generally, however does not disclose topographic imaging per se. Vukelic discloses this wherein the imaging device is further configured to perform one or more techniques topographic imaging., stating, “Figure 4 shows deformation maps of porcine cornea at various pressures during the inflation test. Each image frame corresponds to one timestep during the multicycle loading regimen. The deformation shown is along the z-axis, which coincides with the optic axis of the cornea.” (see Results and Discussion section). It would be obvious to one of ordinary skill in the art to incorporate the topographic imaging method as disclosed by Vukelic into the method of Nuzzo, such that topographical changes, including tissue deformation, can serve as a metric for treatment effectiveness and permit optimization of therapeutic outcome.

Regarding claim 22, Nuzzo discloses imaging generally, however does not disclose topographic imaging per se. Vukelic discloses this wherein the imaging device is further configured to perform one or more techniques topographic imaging., stating, “Figure 4 shows deformation maps of porcine cornea at various pressures during the inflation test. Each image frame corresponds to one timestep during the multicycle loading regimen. The deformation shown is along the z-axis, which coincides with the optic axis of the cornea.” (see Results and Discussion section). It would be obvious to one of ordinary skill in the art to incorporate the topographic imaging method as disclosed by Vukelic into the method of Nuzzo, such that topographical changes, including tissue deformation, can serve as a metric for treatment effectiveness and permit optimization of therapeutic outcome.

Regarding claim 23, Nuzzo discloses preventing or decreasing inflammation, scar formation, or cytokine activity in a non-ophthalmologic and non-arthroscopic procedure, the method comprising: controlling a light source to apply light energy pulses to non-ophthalmologic and noncartilaginous tissue; wherein the light energy pulses: are below an optical breakdown threshold for the non-ophthalmologic and noncartilaginous tissue; ionize water molecules within the treated non-ophthalmologic and noncartilaginous tissue to generate reactive oxygen species that cross-link collagen within the non-ophthalmologic and non- cartilaginous tissue; and modulate cytokine activity; Nuzzo discloses a variety of tissue applications, including non-ophthalmologic muscle tissue (see p. 55). 

Regarding claim 24, Nuzzo discloses wherein the non-ophthalmologic and non-cartilaginous tissue is selected from the group consisting of skin, tendon, ligament, neural, vascular, muscle, and bone, disclosing, “by measuring SHG and THG generated from chicken skin, muscle and fat tissue, Guo et al. [37] demonstrated that the intensity of the harmonic signal depends on the tissue structure: the SHG signal was higher for the skin than the muscle and the fat tissue.” (see p. 55). 

Regarding claim 25, Nuzzo discloses wherein the light energy pulses are applied to one or more selected from the group consisting of a wound and an implant pocket, disclosing, “In addition, commercial femtosecond lasers offer a wide variety of cut patterns, which may favor wound healing.” (p 30). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792